 



FIRST AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

THIS FIRST AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "First Amendment") is made as of May 31, 2014 by and among H&J
PROPERTIES, LLC, a Tennessee limited liability company (“Seller”) and REVEN
HOUSING REIT, INC., a Maryland corporation (“Buyer”), with reference to the
following recitals:

 

RECITALS

 

A. Seller and Buyer entered into that certain Single Family Homes Real Estate
Purchase and Sale Agreement dated April 24, 2014 (“Agreement”) pursuant to which
Seller agreed to sell and Buyer agreed to purchase from Seller, forty-eight (48)
single family homes in the city of Memphis, Tennessee (collectively, the
“Property”).

 

B. Seller and Buyer have agreed to amend the Agreement to increase the number of
homes sold by Seller and purchased by Buyer, to increase the Purchase Price, and
to extend the Due Diligence Period.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

 

AGREEMENT

 

1.                  Definitions. All initially-capitalized terms used in this
First Amendment without definition shall have the meanings given such terms in
the Agreement.

 

2.                  Purchase Price. The Purchase Price is hereby changed to Four
Million Seven Hundred Seventy Eight Thousand Seven Hundred and 00/100 Dollars
($4,778,700.00).

 

3.                  Due Diligence Period. The Due Diligence period is hereby
extended to sixty (60) days.

 

4.                  Property. The number of single family homes making up the
Property is hereby increased to sixty-one (61).

 

5.                  Exhibit A. Exhibit A attached to the Agreement is hereby
deleted in its entirety and is replaced with the document attached hereto as
Exhibit A.

 

6.                  Governing Law. This First Amendment shall be governed by the
laws of the State of Tennessee.

 

7.                  Full Force and Effect. Except as modified herein, Buyer and
Seller agree and affirm that the Agreement remains in full force and effect.

 



 

 

  

8.                  Counterparts. This First Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this First Amendment shall constitute an original for
all purposes.

 

9.                  Miscellaneous. This First Amendment, together with the
Agreement, sets forth the entire agreement between the parties with respect to
the subject matter set forth herein and therein and may not be modified, amended
or altered except by subsequent written agreement between the parties. In case
of any inconsistency between the provisions of the First Amendment and the
Agreement, the provisions of this First Amendment shall govern and control. This
First Amendment shall be binding upon and shall inure to the benefit of Buyer
and Seller and their respective successors and assigns, if any.

 

 

 

[Remainder of this page deliberately left blank]

 



2

 

  

IN WITNESS WHEREOF, Buyer and Seller have caused this First Amendment to be duly
executed on their behalfs as of the day and year first stated above.

 

 



  SELLER         H&J PROPERTIES, LLC, a Tennessee limited liability company    
                By: /s/ Hulet T. Gregory   Name: Hulet T. Gregory   Its: Chief
Member                     BUYER         Reven HOUSING REIT, INC., a Maryland
corporation               By: /s/ Chad Carpenter     Chad Carpenter     Chief
Executive Officer

 



3

